Citation Nr: 0121098	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension due to the need for 
regular aid and attendance of another or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision of the 
San Juan, Puerto Rico, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal for entitlement to special monthly 
pension due to the need for regular aid and attendance of 
another or by reason of being housebound was previously 
before the Board in November 2000, at which time a decision 
concerning the appeal was issued.  While the Board was 
considering the veteran's appeal, additional relevant 
evidence was received at the RO in September 2000.  Instead 
of forwarding this evidence to the Board for consideration, 
the RO viewed it as a new claim for special monthly pension.  
The new claim was denied in a February 2001 rating decision.  
The veteran submitted a notice of disagreement with the 
February 2001 rating decision in March 2001, which led to an 
additional appeal.  

The pertinent regulations state that additional evidence 
received by the agency of original jurisdiction after the 
records have been transferred to the Board of Veterans' 
Appeals for appellate consideration will be forwarded to the 
Board if it has a bearing on the appellate issue or issues.  
38 C.F.R. § 19.37(b).  Any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b), must be referred  to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(c).  An appellate decision may 
be vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, for grounds that include a denial of due process.  
Examples of circumstances in which a denial of due process of 
law will be conceded include when a Statement of the Case or 
required Supplemental Statement of the Case was not provided.  
38 C.F.R. § 20.904(a).  

In this case, the veteran submitted evidence pertinent to the 
appeal that was decided in November 2000 to the RO in 
September 2000.  However, this pertinent evidence was not 
forwarded to the Board for consideration, as is required by 
38 C.F.R. § 19.37(b).  As a consequence, the November 2000 
Board decision was issued after consideration of an 
incomplete record.  The Board finds that this resulted in a 
denial of due process in the veteran's appeal.  Therefore, 
the Board, on it's own motion, vacates the November 2000 
decision.  38 C.F.R. § 20.904(a).  The Board will now proceed 
with consideration of the veteran's original appeal of the 
August 1997 rating decision, and will review all pertinent 
evidence of record at that time, as well as all pertinent 
evidence received from August 1997 to the present. 


FINDINGS OF FACT

1.  The veteran has the following nonservice-connected 
disabilities: psychosis with brain trauma, rated 30 percent; 
chronic obstructive pulmonary disease, rated 30 percent; 
arterial hypertension, rated 10 percent; status post skull 
trauma, rated 10 percent; residuals of a cerebrovascular 
accident, rated 10 percent; and a history of maxillary 
sinusitis which is noncompensably disabling.  These result in 
a combined rating of 60 percent.  He had been rated 
incompetent from June 18, 1973 but has been rated competent 
since August 5, 1997.  He has been entitled to a permanent 
and total disability rating for pension purposes since April 
6, 1973.

2.  The veteran is not totally blind or near totally blind, 
is not a patient in a nursing home, and is not bedridden nor 
housebound.  

3.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to the 
wants of nature, or protecting himself from the hazards or 
dangers incident to his daily environment. 


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, (West 
1991); 38 C.F.R. §§ 3.351, 3.352(a) (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
pension due to the need for regular aid and attendance, or 
for being housebound.  He argues that his asthma requires 
therapy three times each day, and notes that he must take a 
machine with him everywhere he goes for this purpose.  The 
veteran states that this causes him to remain at home, and 
believes that it makes him essentially housebound.  

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed. It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352 (2000).

The United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims) (Court), in discussing 
38 C.F.R. § 3.352(a), noted that: (1) it is mandatory for the 
VA to consider the enumerated factors within the regulation; 
(2) eligibility requires that at least one of the enumerated 
factors be present; and (3) the "particular personal 
function" refers to the enumerated factors.  Turco v. Brown, 
9 Vet. App. 222 (1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, the increase in the pension is authorized 
where the veteran has certain additional severe disabilities 
or is permanently housebound.  The requirements for this 
increase are met where, in addition to having a single 
permanent disability rated or ratable as 100 percent under 
the regular schedular evaluation, without resort to 
individual unemployability, the veteran: (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 
38 C.F.R. § 3.351(d) (2000).

In this case, the veteran has the following nonservice-
connected disabilities: psychosis with brain trauma, rated 30 
percent; chronic obstructive pulmonary disease, rated 30 
percent; arterial hypertension, rated 10 percent; status post 
skull trauma, rated 10 percent; residuals of a 
cerebrovascular accident, rated 10 percent; and a history of 
maxillary sinusitis which is noncompensably disabling.  These 
result in a combined rating of 60 percent.  He had been rated 
incompetent from June 18, 1973, but has been rated competent 
since August 5, 1997. 

The veteran was afforded a VA examination to determine the 
need for aid and attendance or housebound status in June 
1997.  He did not have any restrictions of the upper 
extremities, and was able to carry out the activities of 
daily living as well as attend to the needs of nature.  The 
veteran was also able to ambulate well without deficit in 
weightbearing balance or propulsion for an undetermined 
distance without restriction.  He would only leave the house 
for medical appointments and to visit his family.  On a 
typical day, the veteran would awaken and wash, brush his 
teeth, and shave.  After getting dressed, he was served 
breakfast and ate by himself.  He spent most of the day 
around his home with nothing in particular to do except when 
visited by his grandchildren.  The examiner opined that the 
veteran was not able to manage his benefit payments.  

The veteran also underwent a VA neurological examination in 
June 1997.  He was alert, oriented, and cooperative.  The 
veteran had a fair memory, insight, and judgment.  His gait 
was normal, and there was no dysmetria or dyssynergia.  He 
had minimal left sided weakness as compared to the right.  
The diagnosis was status post bilateral cerebral infarcts.

At a July 1998 VA examination for mental disorders, the 
veteran reported that he stayed home most of the time.  He 
also reported that he suffered from asthma.  On examination, 
the veteran was clean, overweight, neatly dressed, and 
groomed.  He was alert and oriented, and his mood was 
anxious.  It appeared that the veteran exaggerated his 
condition by selectively providing certain precise 
information, and stating that he did not remember other 
things.  He was evasive to certain questions.  The veteran's 
speech was clear and coherent, and he was not hallucinating.  
No thought or perceptual disorders were exhibited, and he was 
neither suicidal or homicidal.  The veteran's insight and 
judgment were fair, and he exhibited good impulse control.  
The diagnoses were anxiety disorder, and dependent and anti-
social personality traits.  His score on the global 
assessment of functioning (GAF) scale was 75.  At this 
juncture, the Board notes that the GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, with no more than slight 
impairment in social, occupational, or school functioning.  
Ibid. 

The veteran underwent VA pulmonary function testing in May 
1998.  He was found to have mild obstructive ventilatory 
impairment, with hyperinflation and air trapping, but with an 
excellent response to bronchodilators.  

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1998.  He testified that it was his pulmonary 
disability which restricted his activities because any 
exertion or exercise caused shortness of breath for which he 
had to continuously carry with him a Proventil inhaler.  He 
used the inhaler about three times daily.  See Transcript.

At an August 1998 VA pulmonary examination, the veteran 
reported having been treated and hospitalized by the VA on 
numerous occasions for shortness of breath.  It was reported 
that at home he used common bronchial dilators and nebulizer 
on a daily basis, and that he also used inhalation therapy.  
The veteran felt that the inhalation therapy had been 
beneficial because he was not having severe attacks as 
frequently as previously.  He could go three to four months 
without a severe asthma attack but still had daily wheezing 
and frequently had a dry cough.  He went shopping and 
visiting with his wife and could drive his car locally, when 
necessary.  He could cut the grass with a mower when he was 
not too short of breath.  He liked to walk around for a short 
distance, but allegedly never far from home.  He reported for 
the August 1998 pulmonary examination alone, having driven 
himself in a car.  On examination, there was no 
hyperresonance of his chest but he had diffuse expiratory 
wheezes.  It was commented that he had moderately severe 
bronchial asthma, requiring daily inhalation therapy and 
rather frequent visits to an emergency room for intravenous 
medications, producing moderate restrictions of his daily 
activities. 

The veteran underwent a VA examination for housebound status 
or permanent need for regular aid and attendance in September 
2000.  His complaint was of daily dyspnea.  His posture and 
general appearance were fair.  He was limited due to cervical 
and lumbosacral pains, with radiation to the extremities.  
The upper and lower extremities were each limited to about 30 
to 40 percent of normal functioning.  He frequently used 
crutches.  The examiner stated that limitations in self care 
and ambulation were present, and that there was daily, 
chronic dyspnea due to obstructive pulmonary disease.  The 
veteran's hypertensive condition together with his dyspnea 
caused total disability.  However, he was able to leave home 
on a few occasions, and the examiner certified that a need 
for daily skilled services was not indicated.  

The veteran appeared for an additional VA examination for aid 
and attendance or housebound status in October 2000.  He had 
a history of bronchial asthma, and allegedly had 15 to 16 
episodes of asthma each month.  The veteran was treated at 
the VA hospital with inhalers and tablets.  There was also a 
history of treatment for hypertension, prostatic hyperplasia, 
nerves, and back pain.  The veteran was able to walk well 
with adequate propulsion and balance without deficit in 
weightbearing, and he was not permanently bedridden.  He 
required an attendant to report for the examination.  The 
veteran enjoyed fairly good vision.  He appeared mentally 
sound and able to manage his benefit payments.  The veteran's 
typical daily routine was noted.  He only shaved twice a 
week, and this was sometimes done by his wife due to tremors 
in his hand.  He was able to walk to the bathroom.  The 
veteran would seek help from his wife in putting on his socks 
because of shortness of breath when bending forward.  After 
getting dressed, he would sit on the edge of his bed and have 
breakfast.  The veteran would then walk around his backyard 
or watch television for the remainder of the day.  

On examination, the veteran was well groomed, and in clean, 
casual attire.  There were no restrictions of the upper 
extremities, and the veteran could eat with his own hands.  
He did need occasional assistance in shaving due to tremors 
during episodes of nervousness.  He was able to dress himself 
and attend to the wants of nature.  As for the lower 
extremities, the veteran was able to walk well with adequate 
propulsion and balance without deficit in weightbearing.  
There were no limitations of motion or deformity of the 
spine.  He was able to walk without the assistance of another 
person for short distances, usually in the backyard or 
outside, and he would use a wooden cane.  He could leave his 
home for medical appointment by car.  

VA treatment records from 2000 show that the veteran 
continued to be seen for bronchial asthma, and that he sought 
treatment at the emergency room on at least one occasion.  

The veteran underwent a VA pulmonary examination in December 
2000.  He gave a history of several admissions to the VA 
medical center due to asthma exacerbation, most recently in 
August 2000.  The veteran complained of a productive cough, 
dyspnea on exertion upon walking 10 to 15 steps, and asthma 
attacks twice a week that were relieved with medications.  On 
examination, the veteran was well-nourished and well-
developed, and in no apparent distress.  The diagnosis was 
asthma.  Pulmonary function testing revealed mild obstructive 
lung disease responsive to bronchodilators with air trapping.  
There had been no significant change since May 2000.  

After careful consideration of the veteran's contentions and 
the entire evidentiary record, the Board concludes that the 
preponderance of the evidence shows that the veteran does not 
need regular assistance to protect himself from daily 
hazards.  Rather, the record indicates that he leaves his 
home on his own at least to attend medical appointments.  The 
evidence of record does not demonstrate, and the veteran has 
not contended, that he is a patient in a nursing home.  He 
has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
The record contains no indication that the veteran wears any 
prosthetic or orthopedic appliances.  Although the September 
2000 examination stated that there were limitations in 
ambulation and self care, it also certified that daily 
skilled services were not needed.  The October 2000 examiner 
noted that the veteran was clean, well groomed, and well 
nourished.  Further, the evidence indicates that the veteran 
is not bedridden, unable to walk unassisted, unable to feed 
himself, unable to dress or undress himself, or unable to 
attend to the wants of nature.  Therefore, entitlement to 
special monthly pension due to a need for regular aid and 
attendance is not warranted.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351.

Similarly, the Board finds that the criteria for special 
monthly pension for being housebound have not been met.  The 
Board initially notes that the veteran does not have a single 
disability rated as 100 percent disabling.  It does not 
appear from the record that the veteran is in fact 
housebound.  There is no evidence to suggest that the veteran 
is not ambulatory and it appears that at least on occasion 
the veteran leaves his residence.  Therefore, the Board 
concludes that special monthly pension by reason of being 
housebound is not warranted.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d).


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied. 



		
	SANDRA L. SMITH
	Member, Board of Veterans' Appeals



 

